IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41055

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 321
                                                )
       Plaintiff-Respondent,                    )     Filed: January 13, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
KEITH WILLIAM BIZAUSKAS,                        )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Dane H. Watkins, Jr., District Judge.

       Judgment of conviction and concurrent unified sentences of thirty years, with a
       minimum period of confinement of fifteen years, for lewd conduct with a child;
       twenty years, with a minimum period of confinement of ten years, for forcible
       sexual penetration by use of a foreign object; and ten years, with a minimum
       period of confinement of five years, for sexual exploitation of a child, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Keith William Bizauskas pled guilty to lewd conduct with a child under sixteen, I.C. §
18-1508; forcible sexual penetration by use of a foreign object, I.C. § 18-6608; and sexual
exploitation of a child, I.C. § 18-1507A. In exchange for his guilty pleas, additional charges
were dismissed. The district court sentenced Bizauskas to a unified term of thirty years, with a
minimum period of confinement of fifteen years, for lewd conduct with a child; a concurrent
unified term of twenty years, with a minimum period of confinement of ten years, for forcible
sexual penetration by use of a foreign object; and a concurrent unified term of ten years, with a


                                               1
minimum period of confinement of five years, for sexual exploitation of a child. Bizauskas filed
an I.C.R. 35 motion for reduction of his sentences, which the district court denied. Bizauskas
appeals, asserting that his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bizauskas’s judgment of conviction and sentences are affirmed.




                                                   2